DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals ‘1182’, ‘1184’, ‘1190’, and ‘1192’ presented in Fig. 11 do not appear to be mentioned in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
in Paragraph [0009], lines 7-8: the disclosure first recites “an extensive section” in line 7, but then recites “the exhaustive section” in line 8.  Appropriate 
in Paragraph [0054], line 3: it appears Applicant intended “to be present based” to read --to be present--;
in Paragraph [0054], line 8: it appears Applicant intended “uses cases” to read --use cases--;
in Paragraph [0069], line 1: it appears Applicant intended “127a-127m” to read --127a-127n-- in order to be consistent with Fig. 1.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: on line 1, it appears Applicant intended “validating the existence of roadwork” to read --validating existence of roadwork--.  Appropriate correction is required.
Claims 2-11 are objected to because of the following informalities: on line 1 of each of claims 2-11, it appears Applicant intended “The method” to read --The computer-implemented method-- in order to be consistent with the language established in claim 1.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: on lines 1-2, it appears Applicant intended “assigning weights to each of the first portion, the second portion and the third portion” to read --assigning a weight to each of the first portion, the second portion and the third portion--, as this is what it appears Applicant meant based on the disclosure since multiple weights are not assigned to a section (see e.g., Paragraph [0050], and Figs. 7A-7C).  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: on lines 6-7, it appears Applicant intended “corresponding overlapped first portion, the second portion and the third portion” to read --corresponding overlapped at least one of the first portion, the second portion and the third portion--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 2, it appears Applicant intended “a sum of weights” to read --a sum of the weights-- since antecedent basis for the term “weights” has been previously established in claim 3.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on line 2, it appears Applicant intended “road,” to read --road-- (without the comma).  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: on lines 1-2, it appears Applicant intended “assign weights to each of the first portion, the second portion and the third portion” to read --assigning a weight to each of the first portion, the second portion and the third portion--, as this is what it appears Applicant meant based on the disclosure since multiple weights are not assigned to a section (see e.g., Paragraph [0050], and Figs. 7A-7C).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: on lines 6-7, it appears Applicant intended “corresponding overlapped first portion, the second portion and the third portion” to read --corresponding overlapped at least one of the first portion, the second portion and the third portion--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: on line 2, it appears Applicant intended “a sum of weights” to read --a sum of the weights-- since .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: on lines 1-2, it appears Applicant intended “validating the existence of roadwork” to read --validating existence of roadwork--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus to perform retrieving information […]; generating a confidence score […]; and validating the existence […]” in claim 20.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the present claim, the corresponding structure of the “apparatus” would have been the one or more processors executing the one or more instructions (see at least: Paragraph [0042] and Fig. 4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites, in part, “calculating confidence score” in line 5.  It is unclear if the “confidence score” in claim 4 is the same as or different than the confidence score being generated in claim 1.  Claims 5-9 are rejected as being indefinite by virtue of their dependency on claim 4.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the generating the confidence score (as recited in claim 1) comprises calculating a confidence score for each of the one or more sections (as recited in claim 4).
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites, in part, “calculate confidence score” in line 5.  It is unclear if the “confidence score” in claim 15 is the same as or different than the confidence score being generated in claim 12.  Claims 16-19 are rejected as being indefinite by virtue of their dependency on claim 4.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the generating the confidence score (as recited in claim 12) comprises calculating a confidence score for each of the one or more sections (as recited in claim 15).
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Each of independent claims 1, 12, and 20 recite: (a) generating a confidence score based on analysis of information about a segment of a road, the information comprising at least two of lane marking data, speed funnel presence data, and traffic behavior change data; and (b) validating the existence of roadwork on the segment of the road based on the confidence score.
The limitation of generating a confidence score based on analysis of information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components or generic computer implementation (e.g., a computer-implemented method in claim 1, and at least one processor in claims 12 and 20).  That is, other than reciting that the step is “computer-implemented” or that the step is performed by a processor, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language drawn to the step being 
The judicial exception is not integrated into a practical application.  In particular, each of claims 1, 12, and 20 recite the additional element of (c) retrieving the information for the road segment captured by a plurality of vehicles.  Furthermore, claims 12 and 20 recite the additional elements of a memory storing instructions and a processor to perform the (a), (b), and (c) steps.  Regarding the memory and processor, these elements are recited at a high-level of generality (i.e., as a generic memory and a generic processor performing generating computer functions of storing information and generating and validating information, respectively) such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components.  Accordingly, the additional elements of a memory and a processor do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  With regards to the step of retrieving the information captured by a plurality of vehicles, this additional element is directed to extra-solution activity, specifically, pre-solution activity of collecting information necessary to perform the abstract idea.  Accordingly, the retrieving step is recited at a high level of generality (i.e., as a general means of gathering information for use in generating the confidence score), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Furthermore, it is noted that collecting or 
Claims 1, 12, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory to store instructions (see at least: MPEP 2106.05(d)(II)) or a computer program and using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Similarly, with regards to retrieving information, the courts have established that mere collection and receipt of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is in the present claims) (see at least: MPEP 2106.05(d)(II)).  Accordingly, claims 1, 12, and 20 are not patent eligible.
With regards to dependent claims 2-6, 10, 12-17, and 19, these claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. § 101.  Regarding claims 2 and 13, the claims are directed to steps that can be performed mentally; e.g., a user looking at each             
                
                    
                        1
                    
                    
                        3
                    
                
            
         or 33.33%.  Regarding claims 4, 10, and 15, the claims are directed to a step or steps that can be performed mentally; e.g., a person comparing the starting and ending points of each type of information, recognizing when different types of information overlap based on their starting and end points.  For example, in claim 10, when all three types of information overlap with the same points, an extensive region is identified that covers all the information.  In claims 4 and 15, when at least one type of information is present, that section is identified and then the person can mentally note that there is a one-third chance that the section has roadwork; when two types of information overlap in location, then there is a two-third chance that the section has roadwork, and when all three types of information overlap, there is a 100% chance that section includes roadwork.  Accordingly, calculating a confidence score based on the weights is a step that can be performed mentally.  Regarding Claims 5 and 16, and as discussed for claims 4 and 15 above, the confidence score being the sum of weights for each positive presence of information can be performed mentally.  Regarding claims 6 and 17, and as discussed for claims 4-5 and 15-16 above, the confidence score would have always been between 0 and 1 - when no information is present that is indicative of 
Claims 1-6, 10, 12-17, and 19-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Regarding claims 7, 8, 11, and 18, these claims are deemed to recite significantly more than the judicial exception because these claims integrate the abstract idea into a practical application of deactivating or disable an autonomous driving mode of a vehicle travelling on one or more sections of the road segment based on the results of the analysis of the abstract idea.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schutzmeier et al. (U.S. Publication No. 2020/0042807 A1, also previously published as WIPO Patent Publication WO 2018/210468 A1, where WO 2018/210468 A1 would qualify as a 102(a)(1) reference).

Regarding Claim 1:
Schutzmeier discloses a computer-implemented method for validating the existence of roadwork (see at least: Schutzmeier, Abstract, and Fig. 4), the method comprising: 
retrieving information for at least one segment of a road captured by a plurality of vehicles (see at least: Schutzmeier, Paragraphs [0007], [0012], [0014], [0017]-[0018], [0020], [0040], [0042], [0054]), 
wherein the information comprises at least two of lane marking data (see at least: Schutzmeier, Paragraph [0020]), speed funnel presence data (see at least: Schutzmeier, Paragraphs [0012], [0049]), and traffic behavior change data (see at least: Schutzmeier, Paragraphs [0025]-[0026]); 
generating a confidence score based on analysis of the retrieved information (see at least: Schutzmeier, Paragraphs [0022], [0026], [0052]-[0053]); and 
validating the existence of the roadwork on the at least one segment of the road based on the generated confidence score (see at least: Schutzmeier, Paragraphs [0022], [0026], [0053]). 

Regarding Claim 12:
Schutzmeier discloses a system for validating existence of a roadwork (see at least: Schutzmeier, Abstract), comprising: 
at least one memory configured to store computer program code instructions (see at least: Schutzmeier, Paragraph [0043] and Fig. 4); and 
at least one processor configured to execute the computer program code instructions (see at least: Schutzmeier, Paragraph [0043], and Fig. 4) to: 
retrieve information for at least one segment of a road captured by a plurality of vehicles (see at least: Schutzmeier, Paragraphs [0007], [0012], [0014], [0017]-[0018], [0020], [0040], [0042], [0054]), 
wherein the information comprises at least two of lane marking data (see at least: Schutzmeier, Paragraph [0020]), speed funnel presence data (see at least: Schutzmeier, Paragraphs [0012], [0049]), and traffic behavior change data (see at least: Schutzmeier, Paragraphs [0025]-[0026]); 
generate a confidence score based on analysis of the retrieved information (see at least: Schutzmeier, Paragraphs [0022], [0026], [0052]-[0053]); and 
validate the existence of the roadwork on the at least one segment of the road based on the generated confidence score (see at least: Schutzmeier, Paragraphs [0022], [0026], [0053]). 

Regarding Claim 20:
Schutzmeier discloses a non-transitory computer-readable storage medium for validating the existence of roadwork, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (see at least: Schutzmeier, Abstract, Paragraph [0043], and Fig. 4): 
retrieving information for at least one segment of a road captured by a plurality of vehicles (see at least: Schutzmeier, Paragraphs [0007], [0012], [0014], [0017]-[0018], [0020], [0040], [0042], [0054]), 
wherein the information comprises at least two of lane marking data (see at least: Schutzmeier, Paragraph [0020]), speed funnel presence data (see at least: Schutzmeier, Paragraphs [0012], [0049]), and traffic behavior change data (see at least: Schutzmeier, Paragraphs [0025]-[0026]); 
generating a confidence score based on analysis of the retrieved information (see at least: Schutzmeier, Paragraphs [0022], [0026], [0052]-[0053]); and 
validating the existence of the roadwork on the at least one segment of the road based on the generated confidence score (see at least: Schutzmeier, Paragraphs [0022], [0026], [0053]).

Claims 1, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hackeloeer et al. (U.S. Publication No. 2018/0365507 A1).

Regarding Claim 1:
Hackeloeer discloses a computer-implemented method for validating the existence of roadwork (see at least: Hackeloeer, Abstract, and Paragraphs [0027]-[0028]), the method comprising: 
retrieving information for at least one segment of a road captured by a plurality of vehicles (see at least: Hackeloeer, Paragraphs [0010]-[0012]), 
wherein the information comprises at least two of lane marking data, speed funnel presence data, and traffic behavior change data (see at least: Hackeloeer, Paragraphs [0011], [0013]-[0016]; wherein the information comprises speed funnel presence data and traffic behavior change data); 
generating a confidence score based on analysis of the retrieved information (see at least: Hackeloeer, Paragraphs [0019]-[0026], [0043]-[0044]); and 
validating the existence of the roadwork on the at least one segment of the road based on the generated confidence score (see at least: Hackeloeer, Paragraph [0026], [0044]). 

Regarding Claim 12:
Hackeloeer discloses a system for validating existence of a roadwork (see at least: Hackeloeer, Abstract, and Paragraphs [0027]-[0028]), comprising: 
at least one memory configured to store computer program code instructions (see at least: Hackeloeer, Paragraphs [0027]-[0028]); and 
at least one processor configured to execute the computer program code instructions to (see at least: Hackeloeer, Paragraphs [0027]-[0028]): 
retrieve information for at least one segment of a road captured by a plurality of vehicles (see at least: Hackeloeer, Paragraphs [0010]-[0012]), 
wherein the information comprises at least two of lane marking data, speed funnel presence data, and traffic behavior change data (see at least: Hackeloeer, Paragraphs [0011], [0013]-[0016]; wherein the information comprises speed funnel presence data and traffic behavior change data); 
generate a confidence score based on analysis of the retrieved information (see at least: Hackeloeer, Paragraphs [0019]-[0026], [0043]-[0044]); and 
validate the existence of the roadwork on the at least one segment of the road based on the generated confidence score (see at least: Hackeloeer, Paragraph [0026], [0044]). 

Regarding Claim 20:
Hackeloeer discloses a non-transitory computer-readable storage medium for validating the existence of roadwork, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (see at least: Hackeloeer, Abstract, and Paragraphs [0027]-[0028]): 
retrieving information for at least one segment of a road captured by a plurality of vehicles (see at least: Hackeloeer, Paragraphs [0010]-[0012]), 
wherein the information comprises at least two of lane marking data, speed funnel presence data, and traffic behavior change data (see at least: Hackeloeer, Paragraphs [0011], [0013]-[0016]; wherein the information comprises speed funnel presence data and traffic behavior change data); 
generating a confidence score based on analysis of the retrieved information (see at least: Hackeloeer, Paragraphs [0019]-[0026], [0043]-[0044]); and 
validating the existence of the roadwork on the at least one segment of the road based on the generated confidence score (see at least: Hackeloeer, Paragraph [0026], [0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hackeloeer et al. (U.S. Publication No. 2018/0365507 A1), as applied to claims 1 and 12, respectively, above, and further in view of Thelen et al. (U.S. Publication No. 2018/0315305 A1).

Regarding Claim 2:
Hackeloeer discloses the method of claim 1, 
wherein the information comprises the speed funnel presence data, and the traffic behavior change data, and 
wherein the method further comprises: 
determining a second portion of the at least one segment of the road based on the speed funnel presence data (see at least: Hackeloeer, Paragraphs [0011], [0017], [0041]); and 
determining a third portion of the at least one segment of the road based on the traffic behavior change data (see at least: Hackeloeer, Paragraphs [0017]-[0018]). 
Hackeloeer does not appear explicit in that the information additionally comprises the lane marking data, and determining a first portion of the at least one segment of the road based on the lane marking data.  Cumulatively, Hackeloeer is directed to an invention that utilizes different types of received information for at least one segment of a road captured by a plurality of vehicles in order to verify the existence of roadwork on the at least one segment.  For example, based on identifying a portion of the at least 
Thelen, similar to Hackeloeer, teaches an invention for determining a roadwork based on crowd-sourced vehicle data (see at least: Thelen, Abstract, and Paragraph [0058]).  Thelen teaches that the information received includes lane marking data (see at least: Thelen, Paragraphs [0019]-[0024], [0072]-[0076]), and further teaches determining a first portion of the at least one segment of the road based on the lane marking data (see at least: Thelen, Paragraphs [0019], [0058], [0071], [0080]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Thelen in the invention of Hackeloeer such that lane marking data was included in the information received, and furthermore using the lane marking data similar to at least the traffic-behavior change data in order to identify a portion of the at least one road segment exhibiting a width restriction which would have been indicative of roadwork in the road segment.  One would have been motivated to do so because it would have provided additional data that could have been used to verify the existence of roadwork.  As taught by Thelen, reduced distance between lane centerlines, and therefore reduced spacing between vehicles, was a known condition present in a roadwork area (see at least: Thelen, Paragraph [0072], and Fig. 5A), and utilizing this information would have resulted in a more accurate validation of a road segment having roadwork in the 
 
Regarding Claim 10:
Modified Hackeloeer teaches the method of claim 2, further comprising calculating a combined range of the first portion, the second portion and the third portion to determine an extensive section of the at least one segment of the road (see at least: Hackeloeer, Paragraphs [0019]-[0026] with the utilization of the lane marking data as discussed in claim 2; wherein the combined range that determines the extensive section is from a starting point and an end point that exhibits indications of roadwork based on the first portion (lane constraints), the second portion (presence of a speed funnel), and the third portion (speed, average speed, and/or trajectories being different than expected)). 

Regarding Claim 13:
Hackeloeer discloses the system of claim 12, 
wherein the information comprises the speed funnel presence data, and the traffic behavior change data, and 
wherein the at least one processor is further configured to: 
determine a second portion of the at least one segment of the road based on the speed funnel presence data (see at least: Hackeloeer, Paragraphs [0011], [0017], [0041]); and 
determine a third portion of the at least one segment of the road based on the traffic behavior change data (see at least: Hackeloeer, Paragraphs [0017]-[0018]). 
Hackeloeer does not appear explicit in that the information additionally comprises the lane marking data, and determining a first portion of the at least one segment of the road based on the lane marking data.  Cumulatively, Hackeloeer is directed to an invention that utilizes different types of received information for at least one segment of a road captured by a plurality of vehicles in order to verify the existence of roadwork on the at least one segment.  For example, based on identifying a portion of the at least one road segment based on the speed funnel presence data, the invention of Hackeloeer uses additional information, including information about a portion based on the traffic behavior change data, that is compared to information based on the speed funnel presence data to validate the existence of the roadwork in the at least one road segment.
Thelen, similar to Hackeloeer, teaches an invention for determining a roadwork based on crowd-sourced vehicle data (see at least: Thelen, Abstract, and Paragraph [0058]).  Thelen teaches that the information received includes lane marking data (see at least: Thelen, Paragraphs [0019]-[0024], [0072]-[0076]), and further teaches determining a first portion of the at least one segment of the road based on the lane marking data (see at least: Thelen, Paragraphs [0019], [0058], [0071], [0080]).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hackeloeer in view of Thelen (hereinafter referred to as ‘modified Hackeloeer’) as applied to claim 10 above, and further in view of Ferguson et al. (U.S. Patent No. 9,141,107 B2), based on the claim language as best understood by the Examiner.

Regarding Claim 11:
Modified Hackeloeer does not appear explicit with regards to the method of claim 10, further comprising deactivating an autonomous driving mode of a vehicle travelling on the exhaustive section of the at least one segment of the road.  Modified Hackeloeer does however teach that validating the existence of the roadwork is for the purpose of providing the validated information to vehicles, including autonomous vehicles (see at least: Hackeloeer, Paragraph [0047]; Thelen, Paragraphs [0028], [0093]).  Ferguson teaches deactivating an autonomous driving mode of a vehicle travelling on a road segment having roadwork (see at least: Ferguson, Col. 1, lines 25-29, Col. 2, lines 1-2, Col. 3, lines 49-52, Col. 4, lines 12-15, Col. 11, lines 31-35).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of Ferguson in the invention of modified Hackeloeer such that when the validated information (including location and extent of roadwork) was provided to an autonomous vehicle, an autonomous driving mode of the autonomous vehicle would have been deactivated when the autonomous vehicle was travelling on or approaching the road segment having the roadwork.  One would have been motivated to do so because it would have promoted a safe driving experience by ensuring that manual driving was performed along the road segment having roadwork (see at least: Ferguson, Col. 12, lines 24-32).

Allowable Subject Matter
Claims 7, 8 (and claim 9 by virtue of its dependency on claim 8), and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in claim 7, claim 8 (along with claim 9 based on its dependency on claim 8), and claim 18.  Particularly, the prior art of record does not appear to teach nor immediately render obvious an invention (method and system) for validating existence of roadwork, wherein the invention comprises:
(a) retrieving information for at least one segment of a road captured by a plurality of vehicles, wherein the information comprises lane marking data, speed funnel presence data, and traffic behavior change data; 
(b) generating a confidence score based on analysis of the retrieved information, in that generating the confidence score includes at least:
(i) determining a first portion of the at least one segment of the road based on the lane marking data; 

 (iii) determining a third portion of the at least one segment of the road based on the traffic behavior change data;
(iv) assigning a weight to each of the first portion, the second portion and the third portion, wherein a sum of the weights of the first portion, the second portion and the third portion is equal to 1;
(v) determining one or more sections of the at least one segment of the road, wherein each of the one or more sections overlaps at least one of the first portion, the second portion and the third portion; and 
(vi) generating the confidence score comprises calculating a confidence score for each of the one or more sections based on the weights assigned to the corresponding overlapped at least one of the first portion, the second portion and the third portion, wherein the confidence score of each of the one or more sections is a sum of weights of the corresponding overlapped at least one of the first portion, the second portion and the third portion, and wherein the confidence score of each of the one or more sections is between 0 and 1; 
(d) validating the existence of the roadwork on the at least one segment of the road based on the generated confidence score; and
(e) deactivating or controlling an autonomous driving mode of a vehicle travelling on one of the one or more sections of the at least one segment of the road based on the calculated confidence score of the one of the one or more sections. 

(i) assigning weights to each of a first portion along a road segment (determined based on the lane marking data), a second portion along the road segment (determined based on the speed funnel presence data), and a third portion along the road segment (determined based on the traffic behavior change data), wherein a sum of the weights of the first portion, the second portion and the third portion is equal to 1;
(ii) calculating a confidence score for a section that overlaps at least one of the first portion, the second portion and the third portion, based on the weights assigned to the portions being overlapped; and
(iii) validating an existence of roadwork along the road segment based on the confidence score, and deactivating or disable an autonomous driving mode of a vehicle travelling on the road segment based on the confidence score. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nadeem Odeh/Primary Examiner, Art Unit 3669